Order unanimously modified to provide that the appellant’s motion to withdraw the application for a writ of error coram nobis without prejudice be granted, and as modified affirmed. Memorandum: The appellant’s attorney having been discharged, the County Court in the exercise of a proper discretion should have granted the motion for permission to withdraw the pending application. (Appeal from order of Onondaga Comity Court denying defendant’s motion, after a hearing, to set aside a judgment entered May 1, 1950, convicting him of assault, second degree, robbery, first degree, and kidnapping.) Present — Williams, P. J., Bastow, Goldman, McClusky and Henry, JJ.